Lawton, J.
(dissenting in part). I respectfully dissent in part because I share Supreme Court’s concern that a holding of liability under Labor Law § 240 (1) in this case is unwarranted. *802The majority relies on case law in support of its conclusion that the mobile crane is a “structure” and that defendant Piscitell Stone & Supply Co., Inc. and Piscitell Stone & Supply Co., Inc., d/b/a Superior Pre Cast, is an “owner” within the meaning of the Labor Law. Those holdings could equally apply to an instance where a vehicle owner brings the vehicle to a garage to be painted and a garage employee is injured in a fall from a step stool in the course of painting the vehicle. Neither in that scenario nor under the facts of this case is the worker faced with the special elevation risks contemplated by the statute (see, Rodriguez v Tietz Ctr. for Nursing Care, 84 NY2d 841, 843-844). (Appeal from Order of Supreme Court, Onondaga County, Major, J. — Reargument.) Present — Pigott, Jr., P. J., Hayes, Hurlbutt, Balio and Lawton, JJ.